DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed November 15, 2021 in response to PTO Office Action mailed August 19, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 6, and 11 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1, 4-6 and 9-11 remain pending in this application.
The objection(s) and/or rejection(s) to the specification and/or claims not repeated in this Office Action have been withdrawn due to the amendments and/or remarks filed by the Applicant on November 15, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but they are not persuasive.
The Applicant argues that Jujjuri teaches that the weights are generated programmatically for speed using predetermined algorithms. For example, linear equations may be used to combine various metrics, utilizing various coefficients or 
Thus, the Applicant’s arguments are not persuasive and therefore the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jujjuri et al. (US 2018/0352023) and further in view of Colgrove et al. (US 2017/0161184) and Greco et al. (US 2006/0259274).
As per claim 1, Jujjuri teaches a method for storing data (Jujjuri: par. [0019]), the method comprising: 
receiving a storage request comprising to-be-stored data (Jujjuri: fig. 5A, step 512); 
acquiring, for a to-be-written node in a to-be-written node group, a memory performance information set corresponding to at least one memory comprised in the to-be-written node (Jujjuri: fig. 5A, step 502, send a periodic metric query to each server node; step 504: receive replies with node metrics); 
determining a remaining storage space level value (Jujjuri: par. [0053]: “Based on the acquired node metrics…the client assigns a value or weight to each node…nodes with higher free disk space…are given higher weights”). Jujjuri expressly fails to teach and a read/write speed level value of the to-be-written node based on the acquired memory performance information set; and generating the weight value of the to-be-written node based on the determined remaining storage space level value and the read/write speed level value. Colgrove teaches selecting storage devices based on 
Jujjuri and Colgrove combined, teach generating a weight value of the to-be-written node by summing a product of the determined remaining storage space level value and the read/write speed level value of the to-be-written node, a product of the remaining storage space level and a preset weight value of the remaining storage space level value and, a product of the read/write speed level value and a preset weight level value of the read/write speed level value (Jujjuri: fig. 5A, step 506, assign weights to the nodes based on the metric, step 508, rank the server nodes; par. [0053] and par. [0054] teaches use of linear equation to combine various metrics values, where it would be readily apparent to one having ordinary skill in the art to multiply various metrics with the weight values and then sum all the different metrics values to generate the weight value of the to-be-written node. It is also noted that the one having ordinary skill in the art can select different products of the metrics using different equations and can be an engineering decision; Colgrove: par. [0043]: “Such selection rules may weight different performance characteristics differently and may take into account factors other than the 
Jujjuri and Colgrove combined teach determining remaining storage space level value and a read/write level value of the to-be-written node through grading based on the acquired performance information (Jujjuri: pars. [0059] – [0065], Colgrove: pars. [0033], [0043]), however Jujjuri and Colgrove fail to teach normalization of memory performance information. Greco teaches normalization of performance data (Greco: pars. [0015], [0016]). Greco teaches (par. [0015]) that normalizing the data provides better comparison between different sets of data than absolute measurement for example performance reduction of 2 MB/sec. may be different to a device with writing speed of 50 MB/sec. as opposed to a device capable of writing speed of 6 MB/sec. and using percentage performance using normalization provides better comparison and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to normalize the performance data as taught by Greco to improve comparison of performance data. The person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to 
storing the to-be-stored data to the target to-be-written node (Jujjuri: fig. 5A, last block of the figure: select one of the server nodes to process the write request based on the rankings; par. [0058]).
As per claim 6, Jujjuri teaches an apparatus for storing data (Jujjuri: figs. 1A, 1B), the apparatus comprising: at least one processor (Jujjuri: fig. 1A, item 17; par. [0032]); and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Jujjuri: par. [0033]), the operations comprising: The remaining limitations are similar in scope with claim 1 and thus rejected under same rationales as applied to claim 1 above.
Claim 11 is similar in scope with claims 1 and 6 above (Jujjuri: par. [0033] teaches non-transitory computer readable medium) and thus rejected under same rationales as applied to claims 1 and 6 above.
As per claim 4, Jujjuri and Colgrove teach wherein the memory performance information comprises at least one of: a remaining storage space size of the memory, a read/write speed of the memory (please see claim 2 above). Jujjuri and Colgrove expressly fail to teach a rotating speed of the memory, and seek time. However as noted with respect to claim 2 above, Jujjuri teaches that various metrics may be used and when the disks are employed as storage device, the read/write latency of the disk also depends on rotating speed and seek time. Thus, it would have been obvious to one 
As per claim 5, Jujjuri teaches wherein determining, based on the generated weight value set, the target to-be-written node from the to-be-written node group, comprises: sorting weight values in the generated weight value set in a descending order to generate a weight value sequence, wherein the weight values in the generated weight value set have one-to-one corresponding relationships with to-be-written nodes in the to-be-written node group (Jujjuri: par. [0058]: The list may be ranked according to the weights…The client selects a highest ranked server node”); grading, for the weight values in the generated weight value sequence, according to a set level spacing, the weight values to obtain level values corresponding to the weight values; and determining the target to-be-written node from the to-be-written node group based on the obtained level values (Jujjuri: par. [0059]: “the weights may be divided into groups. For example, a highest weight group may be assigned probabilities, for example, 0.9 to 1.0. A second group may be assigned probabilities 0.8 to 0.9, and so on. Then, a write request may be allocated to the highest level group“; the weights are divided into groups and assigned probabilities at set level for example, 0.9 to 1.0, 0.8 to 0.9).
Claim 10 is rejected under same rationales as applied to claim 5 above.
Claim 9 is similar in scope with claim 4 and thus rejected under same rationales as applied to claim 4 above.
	
Conclusion

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138